DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the electrode” in line 7. It is unclear which electrode is being referred to from the plurality of electrodes.
Claim 1 recites “the substrate” in line 8. It is unclear which substrate is being referred to from the pair of substrates.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 4 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Makino (US 2017/0141281 A1).
	Regarding claim 1, Makino discloses a thermoelectric generation module comprising (See Figs. 1-5 [0034]): 
	a pair of substrates (10/35 and 20/35 [0034]);
	a  plurality of electrodes that is arranged on the substrates (35A and 35B);
	a thermoelectric conversion element (32N and 32P) that is arranged between a pair of the electrodes ;
	and a terminal  (34A) connected to the plurality of electrodes (35A and 35B [0036]);
	the substrate has an insulator layer (35 thin sheet of polyimide [0034]) that is formed of electrically insulating material, a through hole that penetrates the insulation layer ([0048], 35c is through hole) for insertion of the terminal (34A), and an annular metal layer (34B, see Fig. 4A [0048]) that is arranged at a peripheral portion of the through hole , and a space between the terminal and through-hole that is sealed with solder ([0048]).
	Regarding claim 3, Makino discloses all of the claim limitation as set forth above.
	In addition, Makino discloses that the insulator layer is formed of a material containing polyimide ([0034]).
	Regarding claim 4, Makino discloses all of the claim limitation as set forth above.
	In addition, Makino discloses that the metal layer is copper ([0048]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Himmer (US 2015/0034138 A1) in view of Makino (US 2017/0141281 A1) in view of  Suzuki (US 2011/0155450 A1).
	Regarding claims 1 and 2, Himmer discloses a thermoelectric generation module (see Fig. 3) comprising:
	a pair of substrates (13 and 9);
	a plurality of electrodes (4) that is arranged on the substrates (13 and 9);
	a thermoelectric conversion element (2, p and n-type elements [0068][0069]); and
	a terminal connected (one of 2 connected to left most electrode 4 and 8) to the electrode (4) wherein:
	the substrate (13 and 9) has an insulator layer (7, [0070]) that is formed of an electrical insulating material, a through-hole that penetrates the insulator layer for insertion of the terminal (one of 2 connected to left most electrode 4 and 8), a metal layer (8, portion of terminal lying on top of substrate 13) that is arranged on a peripheral portion of the through-hole.
	However, Himmer does not disclose that the metal layer attached to the terminal is annular. 
	Makino discloses that a metal layer (34B) connected to a terminal (34A) is an annular metal layer (See Fig. 3, 34B, see Fig. 4A).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the shape of the metal layer attached to the terminal portion of Himmer so that is annular as disclosed by Makino because the metal layer attached to a terminal portion of a thermoelectric device can have a variety of shapes including annular as taught by Makino. 
It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Himmer discloses that the through hole connectors can be rivets or pins but fails to disclose the specific details ([0071]).
Suzuki discloses a connector (24a) attached to top and bottom metal platings (20) in through hole through a solder fillet structure (28) (see Fig. 3 [0028]-[0030]).
It would have been obvious to one of ordinary skill in the art at the time of the portion to modify the plated through of Himmer so that it had top and bottom platings as disclosed by Suzuki because Suzuki discloses it is an appropriate structure to be connected to a connector such as a pin and because Himmer discloses a pin and plated through hole are present.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the terminal structure of Himmer by providing a pin and soldering the pin to the top and bottom plated layers of Suzuki because Himmer discloses that a conventional connector structure can be used and Suzuki teaches a conventional connector structure. 
	Regarding claim 3, modified Himmer discloses all of the claim limitations as set forth above.
	In addition, Himmer discloses that the insulator layer (7) is formed from a polyimide resin (poly-bis-maleinimide [0069]).
	Regarding claim 4, modified Himmer discloses all of the claim limitations as set forth above.
	The lands (20) of Suzuki are conductive, however, Suzuki does not disclose the type of material which form the platings ([0004]).
	Himmer discloses that a conductive material compatible for a metal conductive layer in a thermoelectric device includes copper ([0068]).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the material of the conductive metal layer of modified Himmer so that the metal layer is formed of copper because Himmer discloses it is an appropriate conductive material that can be used to form a metal layer in a thermoelectric device.
	The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726